Title: From Thomas Jefferson to Albert Gallatin, 27 June 1804
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr  Gallatin
            June 27. 04.
          
          I do not know that we can better dispose of Belsches’s letter than by sending it to W. C. Nicholas, whose zeal & understanding will do what is best with it. what would you think of recommending application to the Chief Justice to bind the parties to good behavior? or would it be better to send the letter at once to George Hay, who being with the Chief justice & other good lawyers, we may get that question fairly examined.
          I do not know that we can do any thing with the papers from Govr. Page respecting Counterfieters. perhaps if you were to deliver them to the Bank they might think them worth pursuing. Affectionate salutns.
          
            P.S. will you consider mr Lincoln’s opn on the case of the President of the Insurance co. at N.Y.
          
         